802 So. 2d 458 (2001)
Timothy SNEED, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D00-3618.
District Court of Appeal of Florida, Third District.
December 19, 2001.
Bennett H. Brummer, Public Defender, and Robert Godfrey, Assistant Public Defender, for appellant.
Robert A. Butterworth, Attorney General, and Roberta G. Mandel, Assistant Attorney General, for appellee.
Before GODERICH, GREEN and SORONDO, JJ.
PER CURIAM.
We affirm Appellant's conviction and sentence for second degree murder on the authority of this Court's decision in State v. Fahner, 794 So. 2d 712 (Fla. 3d DCA 2001). As we did in Fahner, we certify direct conflict with State v. Rutherford, 707 So. 2d 1129 (Fla. 4th DCA 1997), Klossett v. State, 763 So. 2d 1159 (Fla. 4th DCA 2000), and State v. Johnson, 751 So. 2d 183 (Fla. 2d DCA), review granted, 767 So. 2d 461 (Fla.2000).
Affirmed.